
EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
This Employment Agreement (the "Agreement") is made and entered into, effective
as of August 27, 2018 (the "Effective Date"), by and between WCF Financial Bank
(the "Bank") and Michael R. Segner ("Executive").  Any reference to the
"Company" shall mean WCF Bancorp, Inc., the stock holding company of the Bank,
or any successor thereto.
WHEREAS, the Bank wishes to assure itself of the continued services of Executive
for the period provided in this Agreement; and
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and
WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1.   POSITION AND RESPONSIBILITIES.
(a) Employment.  During the term of this Agreement, Executive agrees to serve as
President and Chief Executive Officer of the Bank and the Company or any
successor executive position with the Bank and the Company that is agreed to and
consented by Executive (the "Executive Position"), and will perform the duties
and will have all powers associated with Executive Position as are appropriate
for a person in the position of the Executive Position, as well as those
reasonably assigned by the Board of Directors of the Bank (the "Board").  During
the period provided in this Agreement, Executive also agrees to serve, if
elected, as an officer or director of any subsidiary or affiliate of the Bank
and in such capacity carry out such duties and responsibilities reasonably
appropriate to that office.  Executive's primary office will be located at the
Bank's corporate office located at 401 Fair Meadow Drive, Webster City, Iowa
50595.
(b) Responsibilities.  During Executive's employment hereunder, Executive shall
be employed on a full-time basis and shall devote Executive's full business time
and best efforts, business judgment, skill and knowledge to the performance of
Executive's duties and responsibilities related to the Executive Position. 
Except as otherwise provided in Section 1(c), Executive shall not engage in any
other business activity during the term of this Agreement except as may be
approved by the Board.


(c) Service on Other Boards and Committees.  The Bank encourages participation
by Executive on community boards and committees and in activities generally
considered to be in the public interest, but the Board shall have the right to
approve or disapprove, in its sole discretion, Executive's participation on such
boards and committees.



--------------------------------------------------------------------------------

2.   TERM.
(a) Term and Annual Renewal.  The initial term of this Agreement and the period
of Executive's employment hereunder shall begin as of the Effective Date and
shall continue through December 31, 2018.  Commencing on January 1, 2019 and
continuing on each January 1st thereafter (the "Renewal Date"), this Agreement
shall renew for an additional year such that the remaining term shall be one (1)
year, provided, however, that in order for this Agreement to renew, the
disinterested members of the Board of Directors of the Bank (the "Board") must
take the following actions within the time frames set forth below prior to each
Renewal Date: (1) at least 30 days prior to each Renewal Date, conduct a
comprehensive performance evaluation and review of Executive for purposes of
determining whether to extend this Agreement; and (2) affirmatively approve the
renewal or non-renewal of this Agreement, which such decision shall be included
in the minutes of the Board's meeting.  If the decision of the disinterested
members of the Board is not to renew this Agreement, then the Board shall
provide Executive with a written notice of non-renewal (the "Non-Renewal
Notice") at least 15 days prior to any Renewal Date, such that this Agreement
shall terminate at the end of the term in effect.  The failure of the
disinterested members of the Board to take the actions set forth herein before
any Renewal Date will result in the automatic non-renewal of this Agreement,
even if the Board fails to affirmatively issue the Non-Renewal Notice to
Executive.  If the Board fails to inform Executive of its determination
regarding the renewal or non-renewal of this Agreement, Executive may request,
in writing, the results of the Board's action (or non-action) and the Board
shall, within 10 days of the receipt of such request, provide a written response
to Executive.  Reference herein to the term of this Agreement shall refer to
both such initial term and such extended terms.


(b) Change in Control.  Notwithstanding the foregoing, in the event the Bank or
the Company has entered into an agreement to effect a transaction that would be
considered a Change in Control as defined under Section 5 hereof, the term of
this Agreement shall be extended automatically so that it is scheduled to expire
no less than one (1) year beyond the effective date of the Change in Control,
subject to extensions as set forth above.


(c) Membership on Other Boards or Organizations.  During the period of his
employment hereunder, except for periods of absence occasioned by illness,
reasonable vacation periods, and reasonable leaves of absence, Executive will
devote all of his business time, attention, skill and efforts to the faithful
performance of his duties under this Agreement, including activities and duties
related to the Executive Position.  Notwithstanding the preceding sentence,
subject to the approval of the Board, Executive may serve as a member of the
board of directors of business, community and charitable organizations, provided
that in each case such service shall not materially interfere with the
performance of his duties under this Agreement, adversely affect the reputation
of the Bank or any other affiliates of the Bank (as determined by the Board), or
present any conflict of interest.


(d) Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive's employment
following the expiration of the term of this Agreement.

 
2

--------------------------------------------------------------------------------

3.   COMPENSATION, BENEFITS AND REIMBURSEMENT.
(a) Base Salary.  In consideration of Executive's performance of the
responsibilities and duties set forth in this Agreement, the Bank will provide
Executive the compensation specified in this Agreement.  The Bank will pay
Executive a salary of $172,500 per year ("Base Salary").  Such Base Salary will
be payable in accordance with the customary payroll practices of the Bank. 
Commencing in 2019, Executive's Base Salary shall be reviewed at least annually
during the term.  Such review shall be conducted by disinterested members of the
Board, and the Board may consider increasing, but not decreasing (other than a
decrease which is applicable to all senior officers of the Bank and in a
percentage not in excess of the percentage decrease for other senior officers),
Executive's Base Salary as the Board deems appropriate.  Any change in Base
Salary will become the "Base Salary" for purposes of this Agreement.


(b) Annual Bonus.  For each fiscal year of the Bank during the term commencing
on January 1, 2019, Executive will be eligible to participate in an incentive
compensation plan or arrangement established by the Bank (the "Incentive
Plan").  Executive's target annual bonus will be determined by the Compensation
Committee of the Board and will be equal to 20% of Executive's Base Salary (the
"Target Bonus").  The actual amount of Executive's annual bonus will depend upon
the achievement of performance goals established by the Compensation Committee
of the Board, with the actual bonus to be determined by the Compensation
Committee of the Board.  The Compensation Committee of the Company Board shall
periodically review Executive's Target Bonus percentage and may in its
discretion increase Executive's annual bonus opportunity.  The term Target
Bonus, as utilized in this Agreement, shall refer to the Target Bonus as it may
be increased.  The Target Bonus will be paid to Executive as follows: (1) 50% of
the Target Bonus will be paid in a cash lump sum subject to the terms and
conditions of the Incentive Plan, by no later than March 15 of the calendar year
immediately following the calendar year in which the Target Bonus is earned; and
(2) 50% of the Target Bonus will be paid in the form of stock option and/or
restricted stock awards under the WCF Bancorp, Inc. 2017 Equity Incentive Plan
(or any successor equity plan) as determined in the sole discretion of the
Compensation Committee of the Company's Board, which will have an aggregate
grant date fair value (as determined in accordance with GAAP) equal to 50% of
the Target Bonus and be granted to Executive by no later than March 15 of the
calendar year immediately following the year in which the Target Bonus is
earned.  Notwithstanding the foregoing, to the extent that there are no awards
available to be issued under the WCF Bancorp, Inc. 2017 Equity Incentive Plan
(or any successor equity plan), 100% of the Target Bonus would be paid in cash
in accordance with subparagraph (1) above.  Executive will also be eligible to
participate in any other bonus plan or arrangement of the Bank or the Company in
which senior management is eligible to participate.  Nothing paid to Executive
under any such plan or arrangement will be deemed to be in lieu of the other
compensation to which Executive is entitled under this Agreement.


(c) Benefit Plans.  Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
the Bank, on the same terms and conditions as such plans are available to other
employees and officers of the Bank.  Without limiting the generality of the
foregoing provisions of this Section 3(c), Executive also will be entitled to
participate in any employee benefit plans including but not limited to
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, or any other
 
 
3

--------------------------------------------------------------------------------

employee benefit plan or arrangement made available by the Bank in the future to
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements as
applicable to other management employees.


(d) Vacation.  Executive will be entitled to paid vacation time each year during
the term of this Agreement measured on a calendar year basis, in accordance with
the Bank's customary practices, as well as sick leave, holidays and other paid
absences in accordance with the Bank's policies and procedures for officers.  As
of the Effective Date, Executive will be eligible for four (4) weeks of paid
vacation per year.  Commencing on January 1, 2022, Executive will be eligible
for five (5) weeks of paid vacation per year.  Any unused paid time off during
an annual period will be treated in accordance with the Bank's personnel
policies as in effect from time to time.


(e) Expense Reimbursements.  The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of Executive's duties under this Agreement and
costs incurred for cellular phone usage, upon substantiation of such expenses in
accordance with applicable policies and procedures of the Bank.  All
reimbursements shall be made as soon as practicable upon substantiation of such
expenses by Executive in accordance with the applicable policies and procedures
of the Bank.


(f) Relocation Expenses.  The Bank will reimburse Executive directly (or pay
directly to any moving company or other entity involved with Executive's
relocation as directed by Executive) in an amount not to exceed, in the
aggregate, $10,000 for reasonable expenses incurred for actual moving expenses
of household goods and/or temporary living expenses, subject to substantiation
of such expenses in accordance with the applicable policies and procedures of
the Bank (the "Relocation Benefit").  The Relocation Benefit is payable by the
Bank within 15 days following the date on which Executive notifies the Bank that
Executive has established a new permanent residence, provided, however, that in
the event that Executive resigns from employment with the Bank without Good
Reason (as defined below) prior to receiving the Relocation Benefit, Executive
will forfeit his contractual right to the Relocation Benefit in all respects. 
If, after receiving the Relocation Benefit, Executive resigns from employment
with the Bank without Good Reason within one year after the Effective Date, the
Relocation Benefit must promptly be repaid by Executive to the Bank within ten
(10) calendars days following Executive's date of termination.


4.   TERMINATION AND TERMINATION PAY.
Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive's employment under this Agreement may be terminated in the
following circumstances:
(a) Death.  This Agreement shall terminate upon Executive's death, in which
event the Bank's sole obligation shall be to pay Executive's estate or
beneficiary any "Accrued Obligations."
 
4

--------------------------------------------------------------------------------

For purposes of this Agreement, "Accrued Obligations" means the sum of : (i) any
Base Salary earned through the Executive's date of termination, (ii) unpaid
expense reimbursements (subject to, and in accordance with, Section 3(e) of this
Agreement), (iii) unused vacation that accrued through the Termination Date,
(iv) any earned but unpaid short-term and long-term incentive compensation for
the year immediately preceding the year of termination and (v) any vested
benefits the Executive may have under any employee benefit plan of the Bank
through the date of termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans.  Unless
otherwise provided by the applicable employee benefit plan, the Accrued
Obligations, if any, will be paid to Executive (or Executive's estate or
beneficiary) within 30 days following Executive's date of termination.
(b) Disability.  This Agreement shall terminate in the event of Executive's
"Disability" as determined by the Board in its sole discretion, in which event
Executive shall have no right to receive any other compensation or benefits
under this Agreement, except for any Accrued Obligations.  "Disability" means
Executive's permanent and totally physical or mental impairment that restricts
Executive from performing all the essential functions of normal employment.
(c) Termination for Cause.  The Board may immediately terminate Executive's
employment at any time for "Cause."  Executive shall have no right to receive
compensation or other benefits for any period after termination for Cause,
except any Accrued Obligations.  Termination for "Cause" shall mean termination
because of, in the good faith determination of the Board, Executive's:


(i)  material act of dishonesty or fraud in performing Executive's duties on
behalf of the Bank;
(ii) willful misconduct that in the judgment of the Board will likely cause
economic damage to the Bank or injury to the business reputation of the Bank;
(iii) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the banking industry);
(iv) breach of fiduciary duty involving personal profit;
(v)  intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;
(vi) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or any violation of the policies
and procedures of the Bank as outlined in the Bank's employee handbook, which
would result in termination of the Bank employees, as from time to time amended
and incorporated herein by reference; or
(vii) material breach by Executive of any provision of this Agreement.
 
5

--------------------------------------------------------------------------------

(d) Resignation by Executive without Good Reason. Executive may resign from
employment during the term of this Agreement without Good Reason upon at least
30 days prior written notice to the Board, provided, however, that the Bank may
accelerate the date of termination upon receipt of written notice of Executive's
resignation.  In the event Executive resigns without Good Reason, the Bank's
sole obligation will be to pay or provide to Executive any Accrued Obligations.
(e) Termination Without Cause or With Good Reason.
(i)
The Board may immediately terminate Executive's employment at any time for a
reason other than Cause (a termination "Without Cause"), and Executive may, by
written notice to the Board, terminate this Agreement at any time within 90 days
following an event constituting "Good Reason," as defined below (a termination
"With Good Reason"); provided, however, that the Bank shall have 30 days to cure
the "Good Reason" condition, but the Bank may waive its right to cure.  In the
event of termination as described in Section 4(e)(i) during the Term and subject
to the requirements of Section 4(e)(iii), the Bank shall pay Executive, or in
event of Executive's subsequent death, Executive's beneficiary or estate, as the
case may be, as severance pay the following, which shall be paid to Executive
within 30 days following Executive's date of termination:

(A)    any Accrued Obligations;

(B)
a cash lump sum payment equal to the amount of Base Salary that would have been
earned by Executive had Executive remained employed with the Bank for 12 months
(the "Benefit Period"); and




(C)
a cash lump sum payment equal to the reasonably estimated cost of providing
medical and dental insurance coverage maintained by the Bank for Executive and
Executive's family immediately prior to Executive's date of termination for the
duration of the Benefit Period.

 
(ii)
"Good Reason" exists if, without Executive's express written consent, any of the
following occurs:

(A)
a material reduction in Executive's Base Salary;

(B)
a material reduction in Executive's authority, duties or responsibilities from
the position and attributes associated with the Executive Position;

(C)
a relocation of Executive's principal place of employment by more than 25 miles
from the Bank's main office location as of the date of this Agreement; or

(D)
a material breach of this Agreement by the Bank.

 
6

--------------------------------------------------------------------------------

(iii)
Executive shall not be entitled to any payments or benefits under this Section
4(e) unless and until Executive executes a release of claims (the "Release")
against the Bank and any affiliate, and their officers, directors, successors
and assigns, releasing said persons from any and all claims, rights, demands,
causes of action, suits, arbitrations or grievances relating to the employment
relationship, including claims under the Age Discrimination in Employment Act,
but not including claims for benefits under tax-qualified plans or other benefit
plans in which Executive is vested, claims for benefits required by applicable
law or claims with respect to obligations set forth in this Agreement that
survive the termination of this Agreement.  The Release must be executed and
become irrevocable by the 60th day following the date of Executive's termination
of employment, provided that if the 60 day period spans two (2) calendar years,
then, to the extent necessary to comply with Code Section 409A, the payments and
benefits described in this Section 4(e) will be paid, or commence, in the second
calendar year.

(f) Effect on Status as a Director.  In the event of Executive's termination of
employment under this Agreement for any reason, such termination shall also
constitute Executive's resignation as a director of the Bank or the Company, or
any subsidiary or affiliate thereof, to the extent Executive is acting as a
director of any of the aforementioned entities.
5.   CHANGE IN CONTROL.
(a) Change in Control Defined.  For purposes of this Agreement, the term "Change
in Control" shall mean the occurrence of any of the following events:
(i)
Merger:  The Bank or the Company merges into or consolidates with another entity
whereby the Bank or the Company is not the surviving entity, or the Bank or the
Company merges another bank or corporation into the Bank or the Company, and as
a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(ii)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company's or the Bank's voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company's or the
Bank's voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(iii)
Change in Board Composition:  During any period of two (2) consecutive years,
individuals who constitute the Company's or the Bank's Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company's or the Bank's Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected to
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the Board as the result
of a directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank shall be deemed to have also been a
director at the beginning of such period; or

 
7

--------------------------------------------------------------------------------

 
(iv)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

(b) Change in Control Benefits.  Upon the termination of Executive's employment
by the Bank (or any successor) Without Cause or by Executive With Good Reason on
or after the effective time of a Change in Control, the Bank (or any successor)
shall pay Executive, or in the event of Executive's subsequent death,
Executive's beneficiary or estate, as severance pay an amount equal to the
following:
(i)            any Accrued Obligations;

(ii)
a cash lump sum payment equal to one (1) times the sum of Executive's: (i)
highest annual rate of Base Salary; and (ii) highest annual cash bonus or Target
Bonus, as applicable, paid to, or earned by, Executive during the calendar year
of the Change in Control or either of the two (2) calendar years immediately
preceding the Change in Control; and

(iii)
a cash lump sum payment equal to the reasonably estimated cost of providing
medical and dental insurance coverage maintained by the Bank for Executive and
Executive's family immediately prior to the Change in Control for one (1) year.

Such payments shall be made in a lump sum within 30 days following Executive's
date of termination.  Notwithstanding the foregoing, the payments and benefits
provided in this Section 5(b) shall be payable to Executive in lieu of any
payments or benefits that are payable under Section 4(e).
6.   COVENANTS OF EXECUTIVE.
(a) Non-Solicitation/Non-Compete.  Executive hereby covenants and agrees that
during the "Restricted Period", Executive shall not, without the written consent
of the Bank, either directly or indirectly:
(i)
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his or her employment with the Bank
and/or accept employment with another employer; or

 
8

--------------------------------------------------------------------------------

 
(ii)
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank or any of their direct
or indirect subsidiaries or affiliates, that: (A) has a headquarters within 50
miles of the Bank's headquarters (the "Restricted Territory"), or (B) has one or
more offices, but is not headquartered, within the Restricted Territory, but in
the latter case, only if Executive would be employed, conduct business or have
other responsibilities or duties within the Restricted Territory; or

(iii)
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.

The restrictions contained in this Section 6(a) shall not apply in the event of
Executive's termination of employment on or after the effective time of a Change
in Control.
For purposes of this Section 6(a), the "Restricted Period" will be: (i) at all
times during Executive's period of employment with the Bank; and (ii) during the
period beginning on Executive's date of termination and ending on the one-year
anniversary of Executive's date of termination.


(b) Confidentiality.  Executive recognizes and acknowledges that the knowledge
of the business activities, plans for business activities, and all other
proprietary information of the Bank, as it may exist from time to time, are
valuable, special and unique assets of the business of the Bank.  Executive will
not, during or after the term of Executive's employment, disclose any knowledge
of the past, present, planned or considered business activities or any other
similar proprietary information of the Bank to any person, firm, corporation, or
other entity for any reason or purpose whatsoever unless expressly authorized by
the Board or required by law.  Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Bank.  Further, Executive may disclose information
regarding the business activities of the Bank to any bank regulator having
regulatory jurisdiction over the activities of the Bank pursuant to a formal
regulatory request.  In the event of a breach or threatened breach by Executive
of the provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be
 
9

--------------------------------------------------------------------------------

disclosed.  Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.
(c) Information/Cooperation.  Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably required by the
Bank, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any other subsidiaries or
affiliates.
(d) Reliance.  Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive's compliance with
this Section 6, to the extent applicable.  The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive's breach of this Section 6, agree that, in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive's experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood.  Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from Executive.
7.   SOURCE OF PAYMENTS.
All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Bank (or any successor of the Bank).
8.   EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive under another plan,
program or agreement (other than an employment agreement) between the Bank and
Executive.
9.   NO ATTACHMENT; BINDING ON SUCCESSORS.
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
(b) The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank's obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.
 
10

--------------------------------------------------------------------------------

10.   MODIFICATION AND WAIVER.
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived  and shall not constitute a waiver of such
term or condition for the future as to any act other than that specifically
waived.
11.   REQUIRED PROVISIONS.
Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:
(a) The Board may terminate Executive's employment at any time, but any
termination by the Bank's Board other than termination for Cause shall not
prejudice Executive's right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits under this Agreement for any period after Executive's termination for
Cause.
(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of
the Federal Deposit Insurance Act (the "FDI Act"), the Bank's obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion: (i) pay Executive all or part of the compensation
withheld while its contract obligations were suspended and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.
(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e)(4) [12
U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of the FDI Act, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.
(d) If the Bank is in default as defined in Section 3(x)(1) [12 U.S.C.
§1813(x)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.
(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Comptroller of the Office of the
Comptroller of the Currency or his or her
 
11

--------------------------------------------------------------------------------

designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) [12
U.S.C. §1823(c)] of the FDI Act; or (ii) by the Comptroller or his or her
designee at the time the Comptroller or his or her designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Comptroller to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by such action.
(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
(g) Notwithstanding anything in this Agreement to the contrary, to the extent
that a payment or benefit described in this Agreement constitutes "non-qualified
deferred compensation" under Section 409A of the Code, and to the extent that
such payment or benefit is payable upon the Executive's termination of
employment, then such payments or benefits will be payable only upon the
Executive's "Separation from Service."  For purposes of this Agreement, a
"Separation from Service" will have occurred if the Bank and Executive
reasonably anticipate that either no further services will be performed by
Executive after the date of termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
50 percent of the average level of bona fide services in the 36 months
immediately preceding the termination.  For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).
(h) Notwithstanding the foregoing, if Executive is a "Specified Employee" (i.e.,
a "key employee" of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Agreement is triggered due to Executive's Separation from Service, then
solely to the extent necessary to avoid penalties under Section 409A of the
Code, no payment shall be made during the first six (6) months following
Executive's Separation from Service.  Rather, any payment which would otherwise
be paid to Executive during such period shall be accumulated and paid to
Executive in a lump sum on the first day of the seventh month following such
Separation from Service.  All subsequent payments shall be paid in the manner
specified in this Agreement.
(i) To the extent not specifically provided in this Agreement, any compensation
or reimbursements payable to Executive shall be paid or provided no later than
two and one-half (2.5) months after the calendar year in which such compensation
is no longer subject to a substantial risk of forfeiture within the meaning of
Treasury Regulation Section 1.409A-1(d).
(j) Notwithstanding anything in this Agreement to the contrary, Executive
understands that nothing contained in this Agreement limits Executive's ability
to file a charge or complaint with the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission ("Government
Agencies") about a possible securities law violation without approval of the
Bank (or any affiliate).  Executive further understands that this Agreement does
not limit Executive's ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the
 
12

--------------------------------------------------------------------------------

Bank (or any affiliate) related to the possible securities law violation.  This
Agreement does not limit Executive's right to receive any resulting monetary
award for information provided to any Government Agency.
12.   SEVERABILITY.
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
13.   GOVERNING LAW.
This Agreement shall be governed by the laws of the State of Iowa, but only to
the extent not superseded by federal law.
14.   ARBITRATION.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within 50 miles from the main office of the Bank,
in accordance with the rules of the American Arbitration Association's National
Rules for the Resolution of Employment Disputes then in effect.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction.  The cost of
the arbitrator shall be paid by the Bank; all other costs of arbitration shall
be borne by the respective parties, except as otherwise provided in Section 14.
15.   PAYMENT OF LEGAL FEES.
To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute relating to this Agreement shall be paid or reimbursed
by the Bank provided that the dispute is resolved in Executive's favor, and such
reimbursement shall occur no later than 60 days after the end of the year in
which the dispute is settled or resolved in Executive's favor.
16.   INDEMNIFICATION.
The Bank shall provide Executive (including Executive's heirs, executors and
administrators) with coverage under a standard directors' and officers'
liability insurance policy at its expense, and shall indemnify Executive (and
Executive's heirs, executors and administrators) in accordance with the charter
and bylaws of the Bank and to the fullest extent permitted under applicable law
against all expenses and liabilities reasonably incurred by Executive in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of Executive having been a director or officer of the Bank
or any subsidiary or affiliate of the Bank.


13

--------------------------------------------------------------------------------

17.   NOTICE.
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:


To the Bank
WCF Financial Bank
401 Fair Meadow Drive
Webster City, Iowa 50595
Attention: Chairman of the Board
 
To Executive:
Most recent address on file with the Bank
   



[Signature Page Follows]
14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
WCF FINANCIAL BANK
         
By:       /s/ Thomas J. Hromatka 
 
Name: Thomas J. Hromatka
 
Title:    Chairman, Board of Directors
                 
EXECUTIVE
           /s/ Michael R. Segner  
Michael R. Segner

















15